Name: Commission Regulation (EEC) No 525/87 of 20 February 1987 laying down certain detailed rules for the application of Council Regulation (EEC) No 3529/86 on the protection of the Community' s forests against fire
 Type: Regulation
 Subject Matter: environmental policy;  deterioration of the environment;  forestry
 Date Published: nan

 21 . 2 . 87 Official Journal of the European Communities No L 53 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 525 / 87 of 20 February 1987 laying down certain detailed rules for the application of Council Regulation (EEC) No 3529/ 86 on the protection of the Community's forests against fire Whereas the measures provided for in this Regulation are in accordance with the Committee on Forest Protection, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 3529 / 86 of 17 November 1986 on the protection of the Community's forests against fire ( 1 ), and in particular Article 3 (2 ) thereof, Whereas , pursuant to Article 3 (2 ) of Regulation (EEC) No 3529 / 86 x for the first year of application of the said Regulation programmes or projects are to be submitted to the Commission within three months following the Regulation's entry into force ; whereas , therefore , pending the adoption of all the detailed rules for the application of that Regulation, the provisions relating to the submission of the programmes or projects in question should now be adopted ; Whereas applications for aid submitted under the Community scheme for the protection of forests against fire , in respect of programmes or projects , should contain all the information needed for an examination of such programmes and projects in the light of the objectives and criteria of Regulation (EEC) No 3529 / 86 ; Whereas this information should be presented in a standardized form to facilitate examination and a comparison of applications; Article 1 1 . Applications for aid from the Community for the carrying out of programmes or projects within the meaning of Article 3 ( 1 ) of Regulation (EEC) No 3529 / 86 , shall contain the information and documents specified in the Annexes to this Regulation . 2 . Applications shall be submitted in triplicate in accordance with the Annexes . 3 . Applications not meeting the requirements set out in paragraphs 1 and 2 shall not be considered . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 February 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 326 , 21 . 11 . 1986 , p. 5 . No L 53 / 2 Official Journal of the European Communities 21 . 2 . 87 ANNEX A PART 1 Please read explanatory notes and instructions before filling in the application. Not to be completed by the applicant No of project 1 . Title of the project 2. Applicant 2.1 . Name or business name 2.2. Road and number or post office box 2.3 . Postal code and name of locality 2.4. Telephone 2.5 . Telex 21 . 2 . 87 Official Journal of the European Communities No L 53 / 3 3 . Responsible agency 3.1 . Is the responsible agency also the applicant : 3.2 . Name or business name 3.3 . Road and number or post office box 3.4. Postal code and name of locality 3.5 . Telephone 3.6 . Telex 3.7. Legal status 3.8 . Reference numbers of previous applications for aid from the Community No L 53 /4 Official Journal of the European Communities 21 . 2 . 87 4 . General description of the project 4.1 . Sectors concerned 4.2 . Scheduled dates : Commencement of the work Completion of the work Confirmation that the work will not begin before receipt of the application for financial aid 4.3 . Total cost of the project ( in national currency) 4.4. Costs in respect of which the aid is requested ( in national currency ) 4.5 . Aid requested ( in national currency ) 21 . 2 . 87 Official Journal of the European Communities No L 53 / 5 4.6. Description of any other aid applied for 4.6.1 . Aid 1 Origin: Nature: Amount ( in national currency) 4.6.2 . Aid 2 Origin : Nature: . Amount (in national currency) Date Signature No L 53 / 6 Official Journal of the European Communities 21 . 2 . 87 PART 2 Information provided by the Member State 1 . Favourable opinion If yes , order of priority of project No 2 . Title of project 3 . Agency responsible for forwarding supporting documents 3.1 . Name or business name 3.2 . Road and number or post office box 3.3 . Postal code and name of locality 4 . Description of aid liable to be granted by the Member State 4.1 . Aid 1 Origin: Nature : 21 . 2 . 87 Official Journal of the European Communities No L 53 / 7 Legal basis : Amount (in national currency) 4.2 . Aid 2 Origin: Nature: Legal basis: Amount (in national currency) No L 53 / 8 Official Journal of the European Communities 21 . 2 . 87 5 . Agency to which aid is to be paid 5.1 . Name or business name 5.2 . Road and number or post office box 5.3 . Postal code and name of locality 5.4 . If applicable , bank number and bank account number of the agency responsible for carrying out the project with this agency 6 . An application for this project will not be submitted to other Community funds Date Signature and stamp . 21 . 2 . 87 Official Journal of the European Communities No L 53 / 9 ANNEX B 1 . Short description of the project (maximum one page) 2 . Applicant ('): 2.1 . Object of the applicant's main activities 2.2 . Links between the applicant and the project 2.3 . Attach , where appropriate :  copy of Memorandum and Articles of Association ,  extract from the Trade Register 3 . Agency responsible for carrying out the project ( 2 ): 3.1 . Object and scope of the agency's main activities 3.2 . Geographical area covered by these activities 3.3 . Economic situation (where appropriate attach a copy of the balance sheet) 3.4 . Attach , where appropriate :  copy of Memorandum and Articles of Association ,  extract, from the Trade Register 4 . Description of the context and objectives of the project 5 . Detailed description of project (complete form B 2) 6 . Cost of the project 7 . Proposed financing 7.1 . Complete form B 1 7.2 . Desired stages of payment aid 8 . Way in which the following conditions are fulfilled ( 3 ) 8.1 . Adequate guarantee as regards the effectiveness of the project 8.2 . Contribution to the improvement of the protection of forests against fire and the improvement of the general state of the forests concerned 8.3 . Contribution to the preservation of the productive potential of agriculture 9 . Justification of the choice of the region concerned Date and signature (') To be completed only if the applicant is not also the agency responsible for carrying out the project . ( z ) To be completed for each agency . ( 3 ) This information can also be supplied by the Member State. B 1 - P R O P O S E D F IN A N C IN G N on -C om m un ity pa rti ci pa tio n M ea su re U ni ts C1) T ot al co st s (2) St at e (2) Re gi on (2) O th er pu bl ic fu nd s (2 ) Pr iv at e (2) A id re qu es te d (2) (a) En co ur ag em en t fo r fo re str y op er at io ns de sig ne d to re du ce th e ri sk of fi re (b ) En co ur ag em en tf or th e pu rc ha se of br us h- cl ea ra nc e eq ui pm en tw he re in di sp en sa bl e (c ) Pr ov is io n of : 1. fo re st ro ad s 2. fi re be lts 3. w at er su pp lie s (d ) In st al la tio n of lo ok -o ut st ru ct ur es : 1. fi xe d 2. m ob ile (e ) O rg an iz at io n of in fo rm at io n ca m pa ig ns (f) A ss is ta nc e: 1. in es ta bl ish in g in te r-d isc ip lin ar y da ta ­ ga th er in g ce nt re s 2. fo rs ub se qu en ta na ly tic al su rv ey s of da ta ga th er ed (g ) En co ur ag em en tf or th et ra in in g of hi gh ly sp ec ial ize d pe rs on ne l (h ) En co ur ag em en tf or ha rm on iz at io n of : 1. te ch ni qu es 2. eq ui pm en t \i) Co ord ina tio no fth er ese arc hn ece ssa ry for im pl em en tin g th e m ea su re s re fe rre d to un de r (g )a nd (h ) T ot al No L 53 / 10 Official Journal of the European Communities 21 2 87 (') Un its to no te ar c th e fo llo wi ng :h ec tar es of fo re st ar ea fo r: (a) ,( b) ,( c) 2, (d )1 ;n um be rf or :( c) 3, (d )2 ,( f) 1 an d 2, (h )1 an d 2, (i) ; kil om etr es fo r: (c) 1; nu m be ro fp er so ns co nc er ne d fo r: (e) ,( g). (2) In na tio na lc ur re nc y. B 2 - FO RW A RD PL A N FO R TH E EX EC U TI O N O F TH E PR O JE CT 21 . 2 . 87 Official Journal of the European Communities No L 53 / 11 No L 53 / 12 Official Journal of the European Communities 21 . 2 . 87 EXPLANATORY NOTES AND INSTRUCTIONS FOR COMPLETION OF APPLICATIONS Preliminary remarks This Regulation is designed to provide as precisely as possible information which the Commission needs in order to decide on the applications for subsidy according to the conditions and criteria of Regulation (EEC) No 3529 / 86 . Taking account of the multitude of situations , this method cannot provide for each individual case or particularity . There will , therefore , be cases where certain information is not available or does not fully explain a particular situation or an individual case . In these cases , the reasons why it is impossible to give a reply to certain questions should be given on a separate sheet . The applicant may also attach supplementary explanations to each reply for which he considers it necessary to explain fully the circumstances of his situation and/ or application . ANNEX A General instructions ( recipient zones with spaces) ( a ) The applicant should complete from line 2 to line 4.2 of the first part only . Do not fill in the right-hand column of each page . (b ) The number of characters relating to one piece of data ( including intermediate spaces ) should not exceed the number of spaces provided for on the form. Abbreviations may be used (e.g. COOP, Ltd ... ). One character only should be written in each space . (c ) With exception of amounts , information entered on the line provided should begin with the first space on the left . ( d ) Amounts :  amounts should be entered in national currency without decimal points ,  the triangles are used to separate milliards , millions and thousands ,  amounts should be entered beginning with the last space on the right . Example: £ 10 000 10 000 Explanatory notes to the various headings (&gt;) PART 1 2 . Applicant To be filled in only if the applicant is not also the agency responsible for carrying out the programme or project . 3 . Agency responsible for carrying out the programme or project If there are several agencies the information for heading 3 is to be given for each on a separate sheet . 3.1 . Circle the correct reply . 3.7 . For example: cooperative , commune , limited company , etc . 3.8 . The programme or project numbers assigned by the Commission . If there are more than four numbers, mention them afterwards at the bottom of the page. (') Paragraph numbers correspond to the headings on the form . 21 . 2 . 87 Official Journal of the European Communities No L 53 / 13 4 . General description of the programme or project 4.1 . Each programme or project will necessarily fall within one of the following categories : ( a ) encouragement for forestry operations designed to reduce the risk of fire ; (b ) encouragement for the purchase of brush-clearance equipment where indispensable ; (c ) the provision of forest roads , fire belts and water supplies; ( d ) the installation of fixed or mobile look-out structures ;  ( e ) the organization of information campaigns ; ( f) assistance in establishing interdisciplinary data-gathering centres and assistance for subsequent analytical surveys of the data gathered ; (g) encouragement for the training of highly specialized personnel ; (h ) encouragement for the harmonization of techniques and equipment; ( i ) coordination of the research necessary for implementing the measures referred to in (g ) and (h ). Where a programme or project combines several categories , mention each category concerned . 4.2 . Enter the month and year . Example : /0/4 A 8/6/ Circle the correct reply for the confirmation . Programmes or projects on which work was started before receipt of the application by the Commission do not qualify to receive a subsidy . 4.6 . Origin : State , region , commune , etc . Nature: capital grant, subsidized loan , interest subsidy , etc . Amount : to be completed only for capital grants . If there are more than two aids , attach an extra page . The grant of aid must be confirmed by the competent authorities before forwarding the application to the Commission . PART 2 Data provided by the Member State 5 . If there is more than one agency , provide the information for each .